In a consolidated action for a divorce and ancillary relief, the defendant appeals from an interlocutory judgment of the Supreme Court, Queens County (Gartenstein, J.H.O.), dated March 2, 2005, which, inter alia, after a nonjury trial, determined that the separation agreement between the parties dated May 24, 2002, was valid.
Ordered that the interlocutory judgment is affirmed, without costs or disbursements.
“ ‘A separation agreement or stipulation of settlement which is fair on its face will be enforced according to its terms unless there is proof of fraud, duress, overreaching or unconscionabil*506ity’ ” (Brennan-Duffy v Duffy, 22 AD3d 699 [2005], quoting Linder v Linder, 297 AD2d 710, 711 [2002]; see Christian v Christian, 42 NY2d 63, 71-73 [1977]). Here, the defendant failed to demonstrate any ground to set aside the parties’ separation agreement (see Cohn v Cohn, 15 AD3d 332 [2005]). Accordingly, the Supreme Court properly determined that the separation agreement was valid (see Levine v Levine, 56 NY2d 42, 48 [1982]; Warren v Rabinowitz, 228 AD2d 492 [1996]). Crane, J.E, Rivera, Skelos and Dillon, JJ., concur.